Citation Nr: 0724600	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected left knee 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee patellofemoral syndrome with 
instability.  

5.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected major depression.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION


The veteran served on active duty from November 1979 to 
December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision by the RO. 

In a July 2005 rating decision, RO then granted service 
connection for major depression, associated with left knee 
patellofemoral syndrome with instability, and assigned an 
initial rating of 30 percent, effective on May 23, 2005.  

Because the claims on appeal include a request for a higher 
initial rating for major depression following the grant of 
service connection, the Board has characterized the claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The issues of service connection for a back condition, 
hearing loss and tinnitus and the issue of a higher initial 
rating for the service-connected left knee disability, are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  



FINDINGS OF FACT

The service-connected major depression is shown to have been 
manifested by depression, , impaired concentration, 
irritability with verbal outbursts, difficulty in family 
relationships, and daily mood and motivation disturbance; 
these symptoms indicate occupational and social impairment 
with reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent, but no 
higher, rating for the service-connected major depression are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 including 
Diagnostic Code 9434 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO).  Id; 
Pelegrini, 18 Vet. App. at 119.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As for the claim for an initial rating in excess of 30 
percent for major depression, while, in a June 2005 letter, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection for a psychiatric disorder (the claim 
at that time), the letter also notified the appellant of what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence in his possession that is relevant to the 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  After the grant of service connection, and the 
filing of the veteran's notice of disagreement, the December 
2005 SOC reflects adjudication of the claim for a higher 
initial rating for the major depression and provided notice 
of the criteria for a higher rating for that disability.  The 
Board also notes that in connection with the increased rating 
claim pertaining to the left knee, a November 2003 letter 
advised the veteran of the evidence necessary to substantiate 
a claim for a higher rating.

Thus, the RO while not provided a notice letter specific to 
the claim for higher rating for the service-connected major 
depression, given the above, and because the appellant and 
his representative have demonstrated a clear understanding of 
what is needed substantiate the claim for higher rating, the 
Board finds that the appellant is not shown to be prejudiced 
by the timing, content, or form of VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
((rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  The 
Board also points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

Further, while the RO has not provided general information 
regarding VA's assignment of disability ratings and effective 
dates, or the type of evidence that impacts these 
determinations, on these facts, such omission is harmless.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
In light of the Board's decision granting a higher rating, 
the Board finds that the RO's omission in this regard is, 
effectively, harmless.  Id.  Accordingly, there can be no 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
post-service private VA and private medical records dated 
from April to November 2005, as well as reports of VA 
examinations conducted in June and November 2005.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Major Depression

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The service-connected depressive disorder is currently rated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).  However, a General Rating 
formula for evaluating psychiatric impairment other than 
eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.  See 38 C.F.R. §§ 4.130.  

Pursuant to the General Rating formula, a 30 percent rating 
is assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

An April 2005 private medical statement indicated that the 
veteran was being treated for a depressive disorder.  He had 
severe major depressive disorder related to his service-
connected left knee disability.  Reportedly, he was depressed 
mood most of the day and nearly every day.  

The veteran reported being unable to enjoy his life and being 
fired from his job in the New York Stock Exchange.  He had 
lost a significant amount of weight and complained of having 
bad insomnia interfering with his life and work.  He had 
marked and diminished interest or pleasure in all or almost 
all activities of the day and a lack of sexual activity.  He 
also reported having a terrible relationship with his wife 
with frequent fights, along with a diminished ability to 
concentrate, causing poor job performance that led to being 
fired.  

The examiner indicated that depression caused occupational 
and social impairments which decreased work efficiency and 
caused intermittent periods of inability to perform 
occupational tasks of such magnitude that the veteran was 
fired.  He was depressed most of the time and had mood 
disturbances that affected socialization and family 
relations.  The assigned GAF score was 45.  

On VA examination in June 2005, the veteran reported nightly 
sleep disturbance, that included difficulty falling asleep 
without medication, nightmares and waking in the middle of 
the night.  During one nightmare, he got out of bed and 
pulled a weapon and ran into the living room.  He was 
fatigued during the day and had difficulty doing anything due 
to fatigue and mood disturbance.  He reported intrusive 
thoughts about incidents in the military.  

The veteran indicated that he had episodes of dissociation on 
an infrequent basis, stating that someone would have to shout 
in his ear to bring him back to the present.  He reported 
having flashbacks at the sounds of helicopters, chronic 
irritability and poor anger control with verbal outbursts and 
road rage, hyperarousal, hypervigilance and checking behavior 
as well as exaggerated startle and intermittent poor 
concentration.  He had depressed mood 2 to 3 days per week 
and had difficulty getting out of bed on those days.  

Within the past year, the veteran reported having had periods 
of intense depression occurring most days for a period of at 
least a couple of weeks.  The depressed mood was accompanied 
by fatigue, low self-esteem, amotivation, anhedonia and 
helplessness.  He had had suicidal ideation in the past to 
the point that his wife contacted a psychiatrist and 
considered having him admitted to the hospital against his 
will.  He reported having poor sexual desire and function and 
stated that at time his depression was so bad that he just 
wanted to give up.  

On examination, the veteran's reported mood was depressed and 
irritable.  Affect was constricted and consistent with his 
mood.  The thought processes were logical and goal directed.  
Thought content was notable for periodic suicidal ideation, 
although none currently, and feelings of guilt and low self-
esteem.  

It was noted that the veteran reported having a perceptual 
disturbance of dissociation related to PTSD.  He was oriented 
in all three spheres, and his capacity for judgment and 
insight was good.  The diagnoses were those of post-traumatic 
stress disorder (PTSD) and recurrent major depressive 
disorder.  

The Global Assessment of Functioning (GAF) score was 55.  The 
examiner stated that the veteran had PTSD directly related to 
witnessing death and injury and experiencing nightly threats 
of attacks during active service.  The examiner also opined 
that the veteran had a major depressive disorder secondary to 
his service-connected knee injury and resulting from the 
limitations that this condition had placed on his life.  It 
was noted that his psychiatric incapacity was moderate.  

The examiner indicated that depression profoundly interfered 
with his daily functions, his ability to participate in 
activities that he used to enjoy, and his ability to 
participate in the lives of his children.  This depression 
had profoundly interfered with his relationship with his wife 
and caused tremendous distress regarding poor sexual 
functioning.  

The veteran suffered from hyperarousal and chronic sleep 
disturbance with occasional daytime flashbacks that were 
relatively manageable with exacerbation noted during the 
first Gulf War and substantially worsening since September 
11.  

On VA examination in November 2005, the veteran reported that 
the he volunteered at the VFW post 2 to 3 days per week for a 
couple of hours and had his primary friends there.  He tried 
to do things around the house, but had to be exceedingly slow 
and careful.  He had mobility problems due to both knee and 
back conditions.  

The veteran indicated that his martial relationship was 
stable but with ups and downs.  He had depressed moods when 
he did not want to do anything and wanted to be left alone, 
which upset his wife.  His children were now old enough to 
understand his physical limitations due to pain and his 
problems, including nightmares, irritability, depression and 
inability to get out of bed at times.  

The veteran was unable to work on his car, which he had 
previously enjoyed, because of his physical condition.  He 
had previously worked fixing computer screens until he went 
out on disability due to his back condition.  He reported 
witnessing the terrorist attacks while working on Wall 
Street.  

The veteran was currently participating in group therapy for 
PTSD and reported increased PTSD symptoms as a reaction to 
world events such as the first Gulf War and September 1, 
2001.  His knee problem had increased over the years with 
knee pain that at times caused him to not want to go out in 
the cold weather.  He had some fatigue, low self esteem, loss 
of pleasure and lack of motivation.  

The veteran felt helpless due to increased reliance on his 
sons for things that he had been able to do previously.  He 
reported having fairly chronic sleep disturbance manifested 
by waking several hours after going to sleep and not being 
able to go back to sleep.  He denied significant impulse 
control problems but indicated some verbal abuse of his wife 
was slightly better due to using techniques learned in 
therapy.  

The veteran had a number of PTSD symptoms, including 
intrusive thoughts, remembrances during the day, nightmares 
and some episodes of infrequent dissociations.  He also 
described exaggerated startle response, particularly at 
night, irritability and verbal outbursts.  He had 
intermittent poor concentration.  He denied any current 
suicidal thoughts but acknowledged depressive symptoms.  

On mental status evaluation, the veteran came into the room 
quite angry and irritable, which he exhibited episodically 
during the interview, particularly related to some disputes 
regarding the time of his appointment.  The examiner noted 
that he was able to calm down during the interview and that 
his demeanor was strikingly depressed and his affect 
constricted.  His mood was depressed and irritable.  

The veteran denied having current suicidal ideation but had 
feelings of helplessness related to increased reliance on his 
sons.  He acknowledged having guilt and low self esteem.  His 
attention and concentration fluctuated depending on the 
subject, according to the veteran.  His judgment and insight 
were good, and he was starting to realize ways to handle his 
irritability by walking away and had enlisted his wife's 
support in giving him warning signs.  

The veteran's memory was adequate, and he was alert and 
oriented.  The diagnoses were those of recurrent major 
depressive disorder and chronic PTSD.  The GAF was 50 to 55.  
The overall impression was that the veteran had PTSD and 
major depressive disorder secondary to his knee disability 
and resulting from limitation place on his life.  The VA 
examiner indicated that that veteran's psychiatric incapacity 
was moderate.  He indicated that the depression was primary 
and might exacerbate his PTSD symptoms.  He concluded that he 
could not reliably separate the GAF symptoms that were due to 
depression from those related to PTSD.   

Considering this evidence in light of the above-noted 
criteria, the Board finds that the service-connected 
psychiatric disability overall more nearly approximates the 
criteria for the assignment of 50 percent rating.  See 38 
C.F.R. § 4.7.  

The veteran's psychiatric disability is manifested by 
depression, irritability, poor anger control with verbal 
outbursts and impaired concentration.  The April 2005 private 
medical statement and the June and November 2005 VA 
examination reports indicate that he had these symptoms every 
day.  

The June 2005 VA examiner added that he reported more severe 
episodes of depression several times week, which resulted in 
an inability to get out of bed.  The veteran had also 
consistently reported feelings of helplessness and low 
esteem.  The veteran has a diagnosis of PTSD with related 
symptoms of intrusive thoughts, nightmares and sleep 
disturbance.  

The November 2005 VA examination indicated that he could not 
reliably separate the symptoms for PTSD and depression.  The 
examiner concluded that the veteran's psychiatric incapacity 
was moderate.  The Board finds that the veteran's symptoms 
include disturbances of motivation and mood and are 
reflective of overall moderate occupational and social 
impairment.  

Thus, considering all of the evidence in light of the 
criteria, the Board finds that an increased rating or 50 
percent is assignable for the service-connected major 
depression for the period of this appeal.  

In granting a rating to 50 percent for the veteran's 
depressive disorder, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects that would 
justify a particular rating.  It has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for depressive 
disorder.  See Mauerhan v. Principi, 16, Vet. App. 436 
(2002).  

Additionally, the Board has considered that the April 2005 
private examiner assigned a GAF score of 45, the June 2005 VA 
examination assigned a GAF score of 55 and the November 2005 
VA examiner assigned a GAF score of 50-55.   

According to the DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
private and VA assigned GAF scores of 45-50 are considered 
more reflective of the degree of disability contemplated by a 
50 percent rating.  

While the Board has found a reasonable basis for assignment 
of the 50 percent rating, there is no indication that, at any 
point during the appeal period, the veteran's service-
connected psychiatric disability has warranted a 70 percent 
or greater rating.  

In this regard, as the record does not show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
that would warrant a 70 percent rating.  

Hence, the Board determines that the veteran's symptoms more 
resemble the rating criteria for a 50 percent rating, but not 
higher.  

Additionally, the Board finds no showing of an exceptional or 
unusual disability picture as to warrant the assignment of 
any higher evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1) (cited to in the December 2005 SOC).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular scheduler 
standard.  

While the April 2005 private examiner noted that he had poor 
concentration that led to being fired, he later indicated 
that he had stopped working due to his back disability.  
Thus, in the absence of any of the factors outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) for assignment of any higher rating have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased rating of 50 percent, but no more for the 
service-connected major depression is granted, subject to the 
regulations governing the payment of monetary benefits.  



REMAND

With regard to the claimed back disorder, the veteran asserts 
that it is aggravated by his service-connected left knee 
disorder.  A May 2003 VA spine examination noted a history of 
low back pain since having s strain on the job in April 2003 
and reported a diagnosis of degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
with herniated nucleus pulposus at L4-5 level and left sided 
radiculopathy.  The examiner did not address whether there 
was any relationship between the service-connected left knee 
disability and the back disability.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board finds that a medical opinion addressing the medical 
relationship, if any, between the claimed back condition and 
the service-connected left knee disability would be helpful 
in resolving the claim on appeal. See 38 U.S.C.A. § 5103A 
(West 2002).  

With regard to the hearing loss and tinnitus, the service 
medical records show that the veteran's service was as an 
Airman and was on the flight line aboard ship when he had 
noise exposure from aircraft.  

There is currently no evidence of hearing loss or tinnitus in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Likewise, service connection may be granted for any tinnitus 
or other disability diagnosed post-service upon a showing of 
a medical nexus between that disability and injury (to 
include noise exposure) or disease in service.  See, e.g., 
38 C.F.R. § 3.303(d).  In this regard, it is noted that 
February 2003 VA outpatient treatment records show notations 
of sensorineural hearing loss and tinnitus and that the 
veteran was referred to audiology and the ear, nose and 
throat clinic.  

Given veteran's assertions and his military occupational 
specialty shown during service, the Board finds that VA 
examination with audiometric testing, and a medical opinion-
based on full consideration of the veteran's documented 
medical history and assertions-and which addresses the 
relationship, if any, between current bilateral hearing loss 
and tinnitus and in-service noise exposure, is needed to 
resolve the claims on appeal.  See 38 U.S.C.A. § 5103A.

With regard to the claim for a higher rating for the service-
connected left knee disability, the Board notes that the most 
recent VA examination addressing that disability was 
conducted in May 2003.  

The Board further notes that, in the June 2007 brief on 
appeal, the veteran's representative argued the veteran's 
left knee disability had worsened since the last VA 
examination and that he should be afforded an additional VA 
examination for purposes of establishing the current severity 
of those conditions.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the claims (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

The RO also should obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the New 
York, New York and Brooklyn VA Medical Centers (VAMC) dated 
from June 2002 to November 2005.  As noted, February 2003 New 
York VAMC treatment records show that the veteran was 
referred to the audiology and ENT clinics, but no additional 
treatment records for those conditions are of record.  The 
Board emphasizes that records generated by VA facilities that 
might have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, the RO must obtain all outstanding pertinent treatment 
records since February 2003 from both the New York and 
Brooklyn VAMCs, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2006) as regards requests for records 
from Federal facilities.  

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  

The RO should request that the veteran submit all evidence in 
his possession, and ensure that its letter to him meets the 
notice requirements of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the New York, New 
York and Brooklyn VAMCs, all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service 
connected left knee disability and 
bilateral hearing loss, tinnitus, and/or 
a back condition from February 2003 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly, as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic and ear, 
nose and throat examinations.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

Based on the results of audiometric 
testing, the physician should indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

Then, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether, 
notwithstanding the first diagnosis post 
service, it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability was due 
noise exposure that the veteran has 
alleged he experienced during service.  

The orthopedic examiner should clearly 
identify all current disability(ies) of 
the lumbar spine.  With respect to each 
diagnosed lumbar spine, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected left knee 
patellofemoral syndrome with instability.  

With regard to the service-connected left 
knee patellofemoral syndrome with 
instability, the examiner should conduct 
range of motion studies, expressed in 
degrees, and render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  He or she should also 
indicate whether, and to what extent, the 
veteran experiences additional functional 
loss in the left knee due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of any knee; to the extent possible, he 
or she should express such additional 
functional loss in terms of additional 
degrees of limited motion of the left 
knee.  

As regard to the veteran's left knee 
instability, the physician should provide 
an assessment as to whether such 
instability is slight, moderate, or 
severe.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a back condition, 
bilateral hearing loss and tinnitus as 
well as the claim for a higher rating for 
the service-connected left knee 
disability in light of all pertinent 
evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


